WATHEN, Chief Justice,
dissenting.
I respectfully dissent. Defense counsel did not make an offer of proof that defendant’s prior criminal record consisted of nothing more than motor vehicle violations, nor did he demonstrate the relevance and admissibility of the proffered testimony. Field & Murray, Maine Evidence § 103.4 at 13, n. 33 (1987). In short, the trial court never heard the argument for admissibility presented on appeal, and undoubtedly assumed that defendant offered evidence concerning the absence of a prior criminal record for the inadmissible purpose of proving that he did not commit the crime. Thus defendant is entitled to relief only on the basis of obvious error. M.R.Evid. 103. I find none and would affirm.